Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-14, 16-17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11368706. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantial similar subject matters.
Instant Application
U.S. Patent No. 11368706
13. (New) A method for decoding a video signal by a device, comprising: determining whether a merge mode is applied to a current block among a plurality of inter prediction modes, wherein the plurality of inter prediction modes include the merge mode and a Motion Vector Prediction (MVP) mode; configuring, based on the determination that the merge mode is applied to the current block, a merge list based on a neighboring block of the current block; adding a History based Motion Vector Predictor (HMVP) candidate included in a HMVP candidate list to the merge list until a number of a merge candidate included in the merge list is equal to a value being 1 subtracted from a maximum number of merge candidates; adding a zero motion vector candidate to the merge list; obtaining a merge index indicating a merge candidate used for an inter prediction of the current block within the merge list; obtaining prediction samples of the current block based on motion information of the merge candidate indicated by the merge index; and reconstructing the current block based on the prediction samples, wherein a step of adding the HMVP candidate to the merge list comprises checking whether a first number of the HMVP candidate within the HMVP candidate list has the same motion information as the merge candidate included in the merge list, wherein the first number of the HMVP candidate is added to the merge list based on that it has motion information different with a predefined spatial merge candidate of merge candidates included in the merge list, and wherein the predefined spatial merge candidate includes at least one of a left block or an upper block neighboring to the current block.

14. (New) The method of claim 13, wherein the step of adding the HMVP candidate comprises: checking whether two history based merge candidates have the same motion information as merge candidates included in the merge list based on that there are three current merge candidates included in the merge list.


16. (New) A method for encoding a video signal by a device, comprising: determining whether a merge mode is applied to a current block among a plurality of inter prediction modes, wherein the plurality of inter prediction modes include the merge mode and a Motion Vector Prediction (MVP) mode; generating a merge list based on a neighboring block of the current block; adding a History based Motion Vector Predictor (HMVP) candidate included in a HMVP candidate list to the merge list until a number of a merge candidate included in the merge list is equal to a value being 1 subtracted from a maximum number of merge candidates; generating a merge index indicating a merge candidate used for an inter prediction of the current block within the merge list; generating prediction samples of the current block based on motion information of the merge candidate indicated by the merge index; obtaining residual samples of the current block based on the prediction samples; performing a transform on the residual samples to obtain transform coefficients; and performing a quantization and an entropy-encoding for the transform coefficients, wherein a step of adding the HMVP candidate to the merge list comprises checking whether a first number of the HMVP candidate within the HMVP candidate list has the same motion information as the merge candidate included in the merge list, wherein the first number of the HMVP candidate is added to the merge list based on that it has motion information different with a predefined spatial merge candidate of merge candidates included in the merge list, and wherein the predefined spatial merge candidate includes at least one of a left block or an upper block neighboring to the current block.

17. (New) The method of claim 16, wherein the step of adding the HMVP candidate comprises: checking whether two history based merge candidates have the same motion information as merge candidates included in the merge list based on that there are three current merge candidates included in the merge list.


19. (New) A non-transitory computer-readable medium storing a bitstream that is generated by an encoding method, the encoding method comprising: determining whether a merge mode is applied to a current block among a plurality of inter prediction modes, wherein the plurality of inter prediction modes include the merge mode and a Motion Vector Prediction (MVP) mode; generating a merge list based on a neighboring block of the current block; adding a History based Motion Vector Predictor (HMVP) candidate included in a HMVP candidate list to the merge list until a number of a merge candidate included in the merge list is equal to a value being 1 subtracted from a maximum number of merge candidates; generating a merge index indicating a merge candidate used for an inter prediction of the current block within the merge list; generating prediction samples of the current block based on motion information of the merge candidate indicated by the merge index; obtaining residual samples of the current block based on the prediction samples; performing a transform on the residual samples to obtain transform coefficients; and performing a quantization and an entropy-encoding for the transform coefficients, wherein a step of adding the HMVP candidate to the merge list comprises checking whether a first number of the HMVP candidate within the HMVP candidate list has the same motion information as the merge candidate included in the merge list, wherein the first number of the HMVP candidate is added to the merge list based on that it has motion information different with a predefined spatial merge candidate of merge candidates included in the merge list, and wherein the predefined spatial merge candidate includes at least one of a left block or an upper block neighboring to the current block.
A method for processing a video signal by a device based on an inter prediction by a device, comprising: configuring a merge list based on a neighboring block of a current block; adding a History based Motion Vector Predictor (HMVP) candidate included in a HMVP candidate list to the merge list until a number of a merge candidate included in the merge list is equal to a value being 1 subtracted from a maximum number of merge candidates; obtaining a merge index indicating a merge candidate used for an inter prediction of the current block within the merge list; and generating a prediction block of the current block based on motion information of the merge candidate indicated by the merge index, wherein a step of adding the HMVP candidate to the merge list comprises checking whether a first number of the HMVP candidate within the HMVP candidate list has the same motion information as the merge candidate included in the merge list, wherein the first number of the HMVP candidate is added to the merge list based on that it has motion information different with a predefined spatial merge candidate of merge candidates included in the merge list, and wherein the predefined spatial merge candidate includes at least one of a left block or an upper block neighboring to the current block.

wherein the step of adding a HMVP candidate comprises: checking whether two history based merge candidates have the same motion information as merge candidates included in the merge list based on that there are three current merge candidates included in the merge list.

processing a video signal based on an inter prediction, comprising: a memory configured to store the video signal; and a processor coupled to the memory, wherein the processor is configured to: configure a merge list based on a neighboring block of a current block; add a History based Motion Vector Predictor (HMVP) candidate included in a HMVP candidate list to the merge list until a number of a merge candidate included in the merge list is equal to a value being 1 subtracted from a maximum number of merge candidates; obtain a merge index indicating a merge candidate used for an inter prediction of the current block within the merge list; and generate a prediction block of the current block based on motion information of the merge candidate indicated by the merge index, wherein the processor is further configured to check whether a first number of the HMVP candidate within the HMVP candidate list has the same motion information as the merge candidate included in the merge list, wherein the first number of the HMVP candidate is added to the merge list based on that it has motion information different with a predefined spatial merge candidate of merge candidates included in the merge list, and wherein the predefined spatial merge candidate includes at least one of a left block or an upper block neighboring to the current block.


wherein the processor is configured to: check whether two history based merge candidates have the same motion information as merge candidates included in the merge list based on that there are three current merge candidates included in the merge list.

A method for encoding a video signal based on an inter prediction, comprising: generating a merge list based on a neighboring block of a current block; adding a History based Motion Vector Predictor (HMVP) candidate included in a HMVP candidate list to the merge list until a number of a merge candidate included in the merge list is equal to a value being 1 subtracted from a maximum number of merge candidates; generating a merge index indicating a merge candidate used for an inter prediction of the current block within the merge list; and generating a prediction block of the current block based on motion information of the merge candidate indicated by the merge index, wherein a step of adding the HMVP candidate to the merge list comprises checking whether a first number of the HMVP candidate within the HMVP candidate list has the same motion information as the merge candidate included in the merge list, wherein the first number of the HMVP candidate is added to the merge list based on that it has motion information different with a predefined spatial merge candidate of merge candidates included in the merge list, and wherein the predefined spatial merge candidate includes at least one of a left block or an upper block neighboring to the current block.

A non-transitory computer-readable medium storing a bitstream causing an image decoding apparatus to perform an image decoding method, the image decoding method comprising: configuring a merge list based on a neighboring block of a current block; adding a History based Motion Vector Predictor (HMVP) candidate included in a HMVP candidate list to the merge list until a number of a merge candidate included in the merge list is equal to a value being 1 subtracted from a maximum number of merge candidates; obtaining a merge index indicating a merge candidate used for an inter prediction of the current block within the merge list; and generating a prediction block of the current block based on motion information of the merge candidate indicated by the merge index, wherein a step of adding the HMVP candidate to the merge list comprises checking whether a first number of the HMVP candidate within the HMVP candidate list has the same motion information as the merge candidate included in the merge list, wherein the first number of the HMVP candidate is added to the merge list based on that it has motion information different with a predefined spatial merge candidate of merge candidates included in the merge list, and wherein the predefined spatial merge candidate includes at least one of a left block or an upper block neighboring to the current block.


Allowable Subject Matter
Claims 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The following is an examiner’s statement of reasons for allowance: .
US 20150312545 A1 discloses re-use of filter parameters, and particularly Sample Adaptive Offset (SAO) parameters, of an independent view or coded dependent views for coding dependent views for three dimension (3D) video encoding.
US 20200288120 A1 discloses processing circuitry that decodes prediction information for a current block in a current coded picture. The prediction information indicates an intra block copy (IBC) prediction mode used for the current block, an index to select a block vector predictor candidate from a block vector predictor candidate list for the current block, and whether a non-zero residue exists for the current block. The processing circuitry constructs the block vector predictor candidate list for the current block in a same sequence of candidates, no matter whether the no-zero residue exists for the current block. The processing circuitry selects a block vector predictor candidate from the constructed block vector predictor candidate list based on the index indicated in the prediction information and reconstructs the current block according to the selected block vector predictor candidate.
US 20200260095 A1 discloses processing circuitry is configured to receive a syntax element in a bit stream indicating a maximum number of merge candidates on a merge candidate list for a set of coding blocks, and receive a merge with motion vector difference (MMVD) flag syntax element in the bit stream indicating that an MMVD mode is used to generate a motion vector predictor of a current block included in the set of coding blocks. The processing circuitry is further configured to infer a base candidate index of the MMVD mode to be a predetermined value when the maximum number of the merge candidates is less than 2.
None of the cited prior art discloses “determining whether a merge mode is applied to a current block among a plurality of inter prediction modes, wherein the plurality of inter prediction modes include the merge mode and a Motion Vector Prediction (MVP) mode; configuring, based on the determination that the merge mode is applied to the current block, a merge list based on a neighboring block of the current block; adding a History based Motion Vector Predictor (HMVP) candidate included in a HMVP candidate list to the merge list until a number of a merge candidate included in the merge list is equal to a value being 1 subtracted from a maximum number of merge candidates; adding a zero motion vector candidate to the merge list; obtaining a merge index indicating a merge candidate used for an inter prediction of the current block within the merge list; obtaining prediction samples of the current block based on motion information of the merge candidate indicated by the merge index; and reconstructing the current block based on the prediction samples, wherein a step of adding the HMVP candidate to the merge list comprises checking whether a first number of the HMVP candidate within the HMVP candidate list has the same motion information as the merge candidate included in the merge list, wherein the first number of the HMVP candidate is added to the merge list based on that it has motion information different with a predefined spatial merge candidate of merge candidates included in the merge list, and wherein the predefined spatial merge candidate includes at least one of a left block or an upper block neighboring to the current block.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200288120 A1	UNIFIED BLOCK VECTOR PREDICTION FOR INTRA PICTURE BLOCK COMPENSATION
US 20200260095 A1	METHOD AND APPARATUS FOR VIDEO CODING
US 10742972 B1	Merge list construction in triangular prediction
US 20200236384 A1	METHOD AND APPARATUS FOR VIDEO CODING
US 10491902 B1	Method and apparatus for history-based motion vector prediction
US 20150312545 A1	INTER-VIEW FILTER PARAMETERS RE-USE FOR THREE DIMENSIONAL VIDEO CODING
US 20130229485 A1	Apparatus, a Method and a Computer Program for Video Coding and Decoding
US 20100266042 A1	METHOD AND AN APPARATUS FOR DECODING/ENCODING A VIDEO SIGNAL
US 20090290643 A1	Method and apparatus for processing a signal
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701. The examiner can normally be reached Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988.. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK F HUANG/Primary Examiner, Art Unit 2485